Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Examiner was unable to locate or render obvious:
With respect to claim 1,  
receive a second signal indicating a second orientation of a computer simulation controller; and
based at least in part on the second signal indicating the second orientation, present a second context for the computer simulation, wherein the first orientation 1s a normally held orientation and the second orientation is an inverted orientation that is upside down from the normally held orientation, wherein
the first context comprises voice chat implemented with a first number of players and the second context comprises voice chat implemented among a second number of players; and/or
the second context comprises at least one chat window presented on a display and the first context does not comprise at least one chat window presented on a display; and/or
the first context comprises a one player mode of the computer simulation and the second context comprises a two player mode of the computer simulation; and/or
the first context comprises a full screen mode and the second context comprises a half screen presenting two menus in respective halves of the display
With respect to claim 7, based at least in part on the second signal indicating the second orientation, present a second context for the computer simulation, wherein the first orientation is a normally held orientation and the second orientation is an inverted orientation that is upside down from the normally held orientation, wherein
the first context comprises voice chat implemented with a first number of players and the second context comprises voice chat implemented among a second number of players; and/or
the second context comprises at least one chat window presented on a display and the first context does not comprise at least one chat window presented on a display; and/or
the second context comprises at least one pause menu presented on the display presenting the computer simulation under control of the controller and the first context does not comprise at least one pause menu presented on the display; and/or
the first context comprises a one player mode of the computer simulation and the second context comprises a two player mode of the computer simulation; and/or
the first context comprises a full screen mode and the second context comprises a half screen presenting two menus in respective halves of the display;
wherein the first and second signals are generated based at least in part on camera tracking of the computer simulation controller.
Claim 11, receive a first signal indicating a first orientation of a computer simulation controller;
based at least in part on the first signal indicating the first orientation, present a first context for a computer simulation played on at least one display separate from the computer simulation controller and controlled by the computer simulation controller;
receive a second signal indicating a second orientation of a computer simulation controller; and
based at least in part on the second signal indicating the second orientation, present a second context for the computer simulation, wherein the second signal indicates an inverted orientation and the instructions are executable to: 
responsive to receiving the second signal, determine whether the computer simulation controller indicates continuing motion of the computer simulation controller; and
responsive to a determination of no continuing motion of the computer simulation controller, not establish the second context.

In regards to claim 12, a first orientation of the computer simulation controller a first context of simulation play output by the computer game console is implemented by the processor and responsive to signals from the orientation sensing assembly representing a second orientation of the computer simulation controller a second context of simulation play is implemented, wherein
the first context comprises voice chat implemented with a first number of players and the second context comprises voice chat implemented among a second number of players; and/or
the second context comprises at least one chat window presented on the display and the first context does not comprise at least one chat window presented on the display; and/or 
the first context comprises a one player mode of the computer simulation and the second context comprises a two player mode of the computer simulation; and/or
the first context comprises a full screen mode and the second context comprises a half screen presenting two menus in respective halves of the display.

20. (previously presented)A method, comprising: establishing a first context of play of a computer simulation presented on a display based at least in part on a first computer simulation controller that is separate from the display and that controls presentation of the computer simulation on the display being in a first orientation; and establishing a second context of play of a computer simulation based at least in part on the first computer simulation controller being in a second orientation wherein the first context comprises voice chat implemented with a first number of players and the second context comprises voice chat implemented among a second number of players; and/or the second context comprises at least one chat window presented on a display and the first context does not comprise at least one chat window presented on a display; and/or the first context comprises a one player mode of the computer simulation and the second context comprises a two player mode of the computer simulation; and/or the first context comprises a full screen mode and the second context comprises a half screen presenting two menus in respective portions of the display.


With respect to claim 22, establishing a first context of play of a computer simulation presented on a display based at least in part on a first computer simulation controller that is separate from the display and that controls presentation of the computer simulation on the display being in a first orientation; and
establishing a second context of play of a computer simulation based at least in part on the first computer simulation controller being in a second orientation; and
establishing a view of the computer simulation on a secondary screen responsive to a second computer simulation controller being moved from the first orientation to the second orientation, wherein the secondary screen is not part of the display.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694